 


114 HR 1002 IH: Mortgage Forgiveness Tax Relief Act of 2015
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1002 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2015 
Mr. Reed (for himself, Mr. Rangel, Mr. Heck of Nevada, Mr. Paulsen, Mr. Young of Indiana, Mr. Tiberi, Mr. Buchanan, Mr. Schock, Mr. Neal, Mr. Thompson of California, Mr. Larson of Connecticut, Mr. Kind, Mr. McDermott, Mr. Blumenauer, Mr. Kelly of Pennsylvania, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend for 2 years the exclusion from gross income of discharges of qualified principal residence indebtedness. 
 
 
1.Short titleThis Act may be cited as the Mortgage Forgiveness Tax Relief Act of 2015. 2.Two-year extension of exclusion from gross income of discharge of qualified principal residence indebtedness (a)In generalSection 108(a)(1)(E) of the Internal Revenue Code of 1986 is amended by striking January 1, 2015 and inserting January 1, 2017. 
(b)Effective dateThe amendment made by this section shall apply to indebtedness discharged after December 31, 2014.  